DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: there is an obvious typo in the claim limitation “a processor in communication with the memory, wherein the process is configured to”, wherein the word “process” should be --processor--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites a claim limitation “attempt to obtain service on a higher priority PLMN”. The phase “attempt to” is an attention that may not be performed, not an actual action that must be performed. Examiner suggests to remove the phase.
Claims 18-20 are rejected because each of them depends on claim 17 and has the same problem.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20210281995 A1).
For claim 1, Kumar discloses an apparatus (FIG. 6, UE 100), comprising: 
a memory (memory of the UE, such as ME 140 shown in FIG. 6 and FIG. 2); and a processor in communication with the memory (processor of the UE), wherein the processor is configured to: 
receive, from a network, a steering of roaming (SoR) container (FIG. 6, UE 100 receiving Registration Accept message 602 that includes SoR list/container), wherein the SoR container includes a list of operator preferred public land mobile network (OPLMNs) (FIG. 6, OLMN list in 608 in view of [0058] “FIG. 6 is a sequence diagram, illustrating the proposed method for selecting PLMN during power OFF and ON of the UE 110. As seen in fig. at 602, the network 170 sends a registration accept message to the ME 140. The network 170 may also send the DL NAS transport message. The registration accept message comprises the SoR information comprising the first portion and the second portion. At 604, the ME 140 stores the first portion of the SoR information and the second portion of the SoR information. As seen in fig.6 the first portion indicates that the second portion comprises the list of preferred PLMN/access technology combinations and hence the second portion is also stored in the ME 140. The list of preferred PLMN/access technology combinations comprises a PLMN identifier (PLMN ID) and the access technology information for selection of PLMN by the ME 140. At 606, the ME 140 selects the PLMN for transmission using the stored list of preferred PLMN/access technology combinations. At 608, the UE 110 is switched off. However, before switching OFF, the UE 110 again checks the contents of the first portion of the SoR information and based on the contents of the first portion of the SoR information, the ME 140 either stores the list or deletes the list. At 610, the UE 110 is powered ON. After powering on the UE 110 checks whether the list is available in the ME 140. If the list is available in the UE 110, then the ME 140 uses the stored list for PLMN selection and ignores the PLMN list received from the USIM 150.”); and 
store the prior list of OPLMNs stored on the USIM with the list of OPLMNs included in the SoR container ([0059] “As seen in FIG. 7 at 702, the ME 140 receives SoR information from the network in form of a secure packet. As seen in 704, the ME 140 is not able to decrypt the data packet. The ME 140 stores a first portion of the SoR information. At 706, the ME 140, send a second portion of the SoR information to the USIM 150. At 708, the USIM 150 decrypts the second information to obtain a OPLMN list.” In view of FIG. 7: 706 and 708 that show USIM 150 receives SoR list from ME 140 and store it in USIM).
Kumar does not specifically state to “replace” the prior list of OPLMNs stored on the USIM with the new list of OPLMNs included in the SoR container. However, storing the new list of OPLMNs in USIM has only two options: (1) overwriting/replacing the prior list with the new list or (2) keeping both lists in USIM. It would be obvious for OOSA to select option (1) because according to FIG. 2 in view of [0048] “The ME 140 is not able to decode the secure packet received from the network 170 and thus forwards the secure packet to the USIM 150 for decoding the secure packet at 204. At 206, the USIM 150 decodes and/or decrypting the secure packet. After decoding the secure packet, the USIM 150 understands the OPLMN list and saves the OPLMN list in the USIM 150. At 208, the USIM 150 sends a USAT refresh command to the UE 140. The USAT refresh command indicates that the OPLMN list is updated in USIM 150.The USIM 150 also sends the OPLMN list to the ME 140”. “OPLMN list is updated in USIM 150” indicates there is one copy of OPLMN list in USIM. 
Therefore, it would have been obvious to OOSA before the effective filing date of the application to replace old/prior list of OPLMNs with the new one just received in USIM for the benefit of using “updated list for PLMN selection“ and saving “revenue loss” ([0058]).
As to claim 2, Kumar discloses claim 1, wherein the prior list of OPLMNs stored on the memory is treated as a lower priority list as compared to the list of OPLMNs stored on the USIM (suggested by FIG. 2, 210 of “ME gets latest OPLMN list from USIM and store it in ME for PLMN selection process”; in other words, step 210 indicates the prior OPLMN list stored in ME 140 is replaced by the OPLMN list received from USIM because it has higher priority).  
As to claim 3, Kumar discloses claim 1, wherein the processor is further configured to: in response to determining to move from a current public land mobile network (PLMN), scan for a new PLMN based on the list of OPLMNs stored on the USIM; and in response to not discovering a PLMN corresponding to an OPLMN in the OPLMNs stored on the USIM, scan for a new PLMN based on the list of OPLMNs stored in the memory (PLMN list in USIM is scanned first because it has higher priority as explained in claim 2 above).  
As to claim 4, Kumar discloses claim 1, wherein the SoR container is a secured packet (“secured packet” in 206, 204 and 202 in FIG. 2).
Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20210281995 A1) in view of Zhang (US 20170346746 A1).
For claim 9, Kumar discloses a UE (FIG. 6, UE 100), comprising: 
at least one antenna (the antenna of UE); at least one radio (the radio(s) of UE), wherein the at least one radio is configured to perform cellular communication using at least one radio access technology (RAT) ([0005] “5G communication systems … Radio Access Network (RAN)” that is associated with the UE); and 
one or more processors (the processor(s) of UE) coupled to the at least one radio, wherein the one or more processors and the at least one radio are configured to perform voice and/or data communications (suggested by ([0005] “5G communication systems …” since 5G supports voice and/or data communications); wherein the one or more processors are configured to cause the UE to: 
receive, from a network, an SoR container, wherein the SoR container includes a list of operator preferred public land mobile networks (OPLMNs) (see FIGs. 6, 7 and 2 in view of [0058]-[0059] and [0048]); 
compare the list of OPLMNs included in the SoR container to the prior list of OPLMNs (see FIGs. 6, 7 and 2 in view of [0058]-[0059]); and 
replace OPLMNs in the prior list of OPLMNs (FIG. 2, [0048] and [0058]).
Kumma is silent on but Zhang, in the same field endeavor of wireless communication, discloses wherein the OPLMNs within the list are associated with a plurality of mobile country codes (MCCs) (“[0005] An exemplary PLMN is identified by a PLMN-ID based on a combination of a Mobile Country Code (“MCC”) and a Mobile Network Code (“MNC”). In addition, an equivalent home PLMN (“EHPLMN”) list allows for the home PLMN (“HPLMN”) operator to identify alternative Network IDs as a HPLMN. For instance, when selecting a network that is not the HPLMN, the highest priority EHPLMN available shall be selected. The EHPLMN list is typically provisioned by the network operator and stored in a universal subscriber identity module (“USIM”)”, and “[0037] In 610, the processor 405 may determine the current priority class indicator of the current VPLMN and the current Mobile Country Code (“MCC”) associated with the VPLMN. The MCC of the VPLMN is a number uniquely identifying a given country that is broadcast in System Information Blocks (“SIBs”). Additionally, Location Area Identity (“LAI”) is also broadcast information that may contain the MCC. [0038] In 620, the processor 405 may identify a plurality of further available networks with the same MCC, wherein each of the available networks has an assigned priority class indicator. In 630, the processor 405 may determine whether the current VPLMN belongs to the highest priority class within the MCC based on the current priority class indicator and assigned priority class indicators of the available networks. If the current class indicator is not the highest priority PLMN available, then in 640 the UE 400 may conduct a high priority PLMN (“HPPLMN”) search. Accordingly, the UE 400 may only perform the HPPLMN search if there are one or more PLMNs having a higher priority class within the same MCC as the current MCC of the VPLMN”). OOSA would have been motivated to apply the teaching of Zhang on MCC to the OPLMNs of Kumma to yield predictable results of facilitating international mobile communication according the MEPE 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine Kumma and Zhang to include MCCs in OPLMN for the benefit of international mobile communication ([0005] of Zhang).
As to claim 10, Kumar in view of Zhang discloses claim 9, wherein the one or more processors are configured to cause the UE to: keep OPLMNs in the prior list of OPLMNs that do not have an MCC corresponding to an MCC of the plurality of MCCs included in the list of OPLMNs.  
As to claim 11, Kumar in view of Zhang discloses claim 9, wherein the one or more processors are configured to cause the UE to: store, based, at least in part, on determining that at least a portion of OPLMNs in the prior list of OPLMNs do not have an MCC corresponding to an MCC of the plurality of MCCs included in the list of OPLMNs, the prior list of OPLMNs stored on a universal subscriber identity module (USIM) of the UE on a memory of the UE.  
As to claim 12, Kumar in view of Zhang discloses claim 9, wherein the one or more processors are configured to cause the UE to: consider, in response to losing a signal to a cell on a visited PLMN (VPLMN), PLMNs in an SoR aborted list as a lower priority than PLMNs stored in the USIM.
 As to claim 13, Kumar in view of Zhang discloses claim 9, wherein the one or more processors are configured to cause the UE to: perform a high priority PLMN selection in which the UE has PLMNs where registration was aborted due to an SoR list; and consider, during the high priority PLMN selection, equivalent PLMNs in a "PLMNs where registration was aborted due to SoR list" as lower priority than equivalent PLMNs associated with a mobile country code (MCC) equivalent to a MCC of a current serving visited PLMN.  
As to claim 14, Kumar in view of Zhang discloses claim 9, wherein the one or more processors are configured to cause the UE to: add a current PLMN to an SoR aborted list, wherein the SoR aborted list comprises a "registration was aborted due to SoR list"; and not consider equivalent PLMNs as a lowest priority PLMN based on adding the current PLMN to the SoR aborted list.  
As to claim 15, Kumar in view of Zhang discloses claim 9, wherein the one or more processors are configured to cause the UE to: receive an SoR container while in manual mode or while on a user controlled PLMN; and remain on a current VPLMN.  
As to claim 16, Kumar in view of Zhang discloses claim 9, wherein the one or more processors are configured to cause the UE to: determine that the UE does not have an OPLMN list or has an OPLMN list with no matching VPLMNs in a current country; and continue to search for random PLMNs to receive an SoR container.  
As to claim 5, Kumar discloses claim I, wherein the OPLMNs within the list are associated with a plurality of mobile country codes (MCCs).  
Kumma is silent on but Zhang, in the same field endeavor of wireless communication, discloses wherein the OPLMNs within the list are associated with a plurality of mobile country codes (MCCs) (“[0005] An exemplary PLMN is identified by a PLMN-ID based on a combination of a Mobile Country Code (“MCC”) and a Mobile Network Code (“MNC”). In addition, an equivalent home PLMN (“EHPLMN”) list allows for the home PLMN (“HPLMN”) operator to identify alternative Network IDs as a HPLMN. For instance, when selecting a network that is not the HPLMN, the highest priority EHPLMN available shall be selected. The EHPLMN list is typically provisioned by the network operator and stored in a universal subscriber identity module (“USIM”)”, and “[0037] In 610, the processor 405 may determine the current priority class indicator of the current VPLMN and the current Mobile Country Code (“MCC”) associated with the VPLMN. The MCC of the VPLMN is a number uniquely identifying a given country that is broadcast in System Information Blocks (“SIBs”). Additionally, Location Area Identity (“LAI”) is also broadcast information that may contain the MCC. [0038] In 620, the processor 405 may identify a plurality of further available networks with the same MCC, wherein each of the available networks has an assigned priority class indicator. In 630, the processor 405 may determine whether the current VPLMN belongs to the highest priority class within the MCC based on the current priority class indicator and assigned priority class indicators of the available networks. If the current class indicator is not the highest priority PLMN available, then in 640 the UE 400 may conduct a high priority PLMN (“HPPLMN”) search. Accordingly, the UE 400 may only perform the HPPLMN search if there are one or more PLMNs having a higher priority class within the same MCC as the current MCC of the VPLMN”). OOSA would have been motivated to apply the teaching of Zhang on MCC to the OPLMNs of Kumma to yield predictable results of facilitating international mobile communication according the MEPE 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine Kumma and Zhang to include MCCs in OPLMN for the benefit of international mobile communication ([0005] of Zhang)
As to claim 6, Kumar in view of Zhang discloses claim 5, Zhang further discloses wherein the processor is further configured to: compare the list of OPLMNs included in the SoR container to the prior list of OPLMNs, and replace OPLMNs in the prior list of OPLMNs that have an MCC corresponding to an MCC of the plurality of MCCs included in the list of OPLMNs (“[0037] In 610, the processor 405 may determine the current priority class indicator of the current VPLMN and the current Mobile Country Code (“MCC”) associated with the VPLMN. The MCC of the VPLMN is a number uniquely identifying a given country that is broadcast in System Information Blocks (“SIBs”). Additionally, Location Area Identity (“LAI”) is also broadcast information that may contain the MCC. [0038] In 620, the processor 405 may identify a plurality of further available networks with the same MCC, wherein each of the available networks has an assigned priority class indicator. In 630, the processor 405 may determine whether the current VPLMN belongs to the highest priority class within the MCC based on the current priority class indicator and assigned priority class indicators of the available networks. If the current class indicator is not the highest priority PLMN available, then in 640 the UE 400 may conduct a high priority PLMN (“HPPLMN”) search. Accordingly, the UE 400 may only perform the HPPLMN search if there are one or more PLMNs having a higher priority class within the same MCC as the current MCC of the VPLMN”). The motivation to combine Kumar and Zhang is the same as the one explained in claim 5.
 As to claim 7, Kumar in view of Zhang discloses claim 6, Zhang further discloses wherein the processor is further configured to: keep OPLMNs in the prior list of OPLMNs that do not have an MCC corresponding to an MCC of the plurality of MCCs included in the list of OPLMNs (“[0037] In 610, the processor 405 may determine the current priority class indicator of the current VPLMN and the current Mobile Country Code (“MCC”) associated with the VPLMN. The MCC of the VPLMN is a number uniquely identifying a given country that is broadcast in System Information Blocks (“SIBs”). Additionally, Location Area Identity (“LAI”) is also broadcast information that may contain the MCC. [0038] In 620, the processor 405 may identify a plurality of further available networks with the same MCC, wherein each of the available networks has an assigned priority class indicator. In 630, the processor 405 may determine whether the current VPLMN belongs to the highest priority class within the MCC based on the current priority class indicator and assigned priority class indicators of the available networks. If the current class indicator is not the highest priority PLMN available, then in 640 the UE 400 may conduct a high priority PLMN (“HPPLMN”) search. Accordingly, the UE 400 may only perform the HPPLMN search if there are one or more PLMNs having a higher priority class within the same MCC as the current MCC of the VPLMN”). The motivation to combine Kumar and Zhang is the same as the one explained in claim 5.
 As to claim 8, Kumar in view of Zhang discloses claim 5, Zhang further discloses wherein the processor is further configured to: compare the list of OPLMNs included in the SoR container to the prior list of OPLMNs; and determine that at least a portion of OPLMNs in the prior list of OPLMNs do not have an MCC corresponding to an MCC of the plurality of MCCs included in the list of OPLMNs, wherein storing the prior list of OPLMNs stored on the USIM on the memory of the UE is based, at least in part, on the determination (“[0037] In 610, the processor 405 may determine the current priority class indicator of the current VPLMN and the current Mobile Country Code (“MCC”) associated with the VPLMN. The MCC of the VPLMN is a number uniquely identifying a given country that is broadcast in System Information Blocks (“SIBs”). Additionally, Location Area Identity (“LAI”) is also broadcast information that may contain the MCC. [0038] In 620, the processor 405 may identify a plurality of further available networks with the same MCC, wherein each of the available networks has an assigned priority class indicator. In 630, the processor 405 may determine whether the current VPLMN belongs to the highest priority class within the MCC based on the current priority class indicator and assigned priority class indicators of the available networks. If the current class indicator is not the highest priority PLMN available, then in 640 the UE 400 may conduct a high priority PLMN (“HPPLMN”) search. Accordingly, the UE 400 may only perform the HPPLMN search if there are one or more PLMNs having a higher priority class within the same MCC as the current MCC of the VPLMN” in view of parent claims). The motivation to combine Kumar and Zhang is the same as the one explained in claim 5. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20210281995 A1) in view of Zaus (US 20200344606A1).
For claim 17, Kumar discloses a non-transitory computer readable memory medium storing program instructions executable by processing circuitry to cause a user equipment device (UE) (the memory of UE 100 of FIG. 6,) to: 
store a public land mobile network (PLMN) identity in a steering of roaming (SoR) list in UE (see FIGs. 6, 7 and 2 in view of [0058]-[0059] and [0048]).
Kumar is silent on manual mode of operation and a PLMN SoR aborted list (which is list of PLMNs with lower priority than the PLMN list of SoR), particularly, store a PLMN SoR aborted list on manual mode and obtain service on a higher priority PLMN. 
in the same field endeavor of wireless communication, Zaus discloses a UE may operate in manual mode in VPLMN (“[0194] … When the UE 1202 is in the manual mode of operation, or the current chosen VPLMN is part of the ‘User Controlled PLMN Selector with Access Technology’ list, the UE stays on the VPLMN); and there are situations (such as security check failure 1222 of FIG. 12, and when PLMN list from SoR is not available) the list of functioning PLMNs with low priorities in a UE may be stored in the UE ([0188]-[0197] in view of FIGs. 1-14, such as “[0188] … the UE 1202 is configured send a registration request 1208 to a visited public land mobile network (VPLMN) access and mobility management functions (AMFs) device 1204 configured to execute AMFs … [0189] The HPLMN UDM device 1206 receives the request 1210 and determines whether to send steering of roaming (SoR) information 1212 back to the VPLMN AMF device 1204, …  the HPLMN indication that ‘no change of the operator controlled PLMN selector with access technology list stored in the UE is needed and thus no list of preferred PLMN/access technology combinations is provided” within the access and mobility subscription data’ to the UE “, “[0194] … attempts to obtain service on another PLMN  … with an exception that the current PLMN is considered as lowest priority … When the UE 1202 is in the manual mode of operation, or the current chosen VPLMN is part of the ‘User Controlled PLMN Selector with Access Technology’ list, the UE stays on the VPLMN”; note that the PLMN list stored in the UE is considered as aborted list if there is no higher priority PLMN is available; SoR has a list of PLMN with higher priority, otherwise there is no reason for update); and obtain service on a higher priority PLMN (1228 of FIG. 12). OOSA would have been motivated to combine the elements of Kumar on the process obtaining and storing PLMN list for a UE with Zaus teaching above to yield predictable result of making the UE operational on the VPLMN when the HPLMN information is not available according to MPEP 2143(a).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine Kumma and Zaus for the benefit of making a UE operational on a VPLMN when the information from HPLMN of the UE is not available ([0194] of Zaus).
As to claim 18, Kumar in view of Zaus discloses claim 17, Zaus further discloses wherein the SoR aborted list includes a "PLMNs where registration was aborted due to SoR list" (suggested by FIG. 12, 1222 in view of [0192] “If the security check fails or if the UE does not receive requested SoR data, a public land mobile network (PLMN) selection procedure 1222 is performed by the UE”). The motivation to combine Kumar and Zaus is the same as the one explained in claim 17.
As to claim 19, Kumar in view of Zaus discloses claim 17, Zaus further discloses wherein the program instructions are further executable to: perform as if a timer that controls periodic attempts has expired ([0194] “attempts to obtain service on another PLMN by acting as if timer T that controls periodic attempts has expired”); and send a registration complete message to a serving a core access and mobility management function (AMF) (FIG. 12, 1224 in view of [0195] “The UE 1202 sends a registration message 1224 to the VPLMN AMF device 1204 when device 1206 has requested an acknowledgement from the UE and the UE verified that the list of preferred PLMN/access technology combinations or the HPLMN indication that “no change of the operator controlled PLMN selector with access technology list stored in the UE is needed and thus no list of preferred PLMN/access technology combinations is provided” has been provided by the HPLMN”). The motivation to combine Kumar and Zaus is the same as the one explained in claim 17.
As to claim 20, Kumar in view of Zaus discloses claim 17, Zaus further discloses wherein the program instructions are further executable to: fail to replace the prior list of OPLMNs stored on the USIM with the list of OPLMNs included in the SoR container; store the list of OPLMNs included in the SoR container in memory (FIG. 12 in view of [0195] “The UE 1202 sends a registration message 1224 to the VPLMN AMF device 1204 when device 1206 has requested an acknowledgement from the UE and the UE verified that the list of preferred PLMN/access technology combinations or the HPLMN indication that “no change of the operator controlled PLMN selector with access technology list stored in the UE is needed and thus no list of preferred PLMN/access technology combinations is provided”); re-attempt to store the list of OPLMNs included in the SoR container on the USIM, wherein the reattempting occurs after expiration of a higher priority PLMN search timer ([0194] “attempts to obtain service on another PLMN by acting as if timer T that controls periodic attempts has expired”); receive a retransmission of the SoR container (suggested by [0194] “attempts to obtain service on another PLMN by acting as if timer T that controls periodic attempts has expired”); determine that contents of the SoR container and contents of the retransmission of the SoR container are the same ([0191] “the HPLMN indication that ‘no change of the operator controlled PLMN selector with access technology list stored in the UE is needed and thus no list of preferred PLMN/access technology combinations is provided.’” in view of FIG. 12); and ignore the retransmission of the SoR container (FIG. 12 in view of [0194] “Messages 1224 and 1226 are skipped”). The motivation to combine Kumar and Zaus is the same as the one explained in claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANYE WU/           Primary Examiner, Art Unit 2462